               Case 2:19-cr-00124-RSM Document 44 Filed 04/17/20 Page 1 of 1




 1                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                   )   No. CR19-124RSM
 7                                               )
                     Plaintiff,                  )
 8                                               )   ORDER GRANTING
                v.                               )   STIPULATED MOTION TO PROCEED
 9                                               )   WITH GUILTY PLEA BY VIDEO OR
     MICHELLE RENEE HUGHES,                      )   TELEPHONIC HEARING
10                                               )
                     Defendant.                  )
11                                               )
12          THE COURT has considered Michelle Hughes’s stipulated motion to proceed

13   with guilty plea hearing by video or telephonic hearing, along with all the records and

14   files in this case.

15          THE COURT FINDS that a video or telephonic guilty plea hearing should take

16   place as soon as practical because further delays in this case would cause “serious harm

17   to the interests of justice.” See General Order No. 04-20 (3/30/20).

18          THE COURT ORDERS that a guilty plea hearing be scheduled by

19   teleconference on Thursday, April 30, 2020.

20          DONE this 17th day of April 2020.

21
22
                                               A
                                               RICARDO S. MARTINEZ
23                                             UNITED STATES DISTRICT JUDGE

24   Presented by:
25   s/ Corey Endo
26   Assistant Federal Public Defender
     Attorney for Michelle Hughes
                                                                FEDERAL PUBLIC DEFENDER
       ORDER TO PROCEED WITH GUILTY PLEA                           1601 Fifth Avenue, Suite 700
       BY VIDEO OR TELEPHONIC HEARING                                Seattle, Washington 98101
       (Michelle Hughes, CR19-124-RSM) - 1                                      (206) 553-1100
